SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2008 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland 20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2008 ClassA Common Stock, $.001 ParValue 3,078,434 ClassB Common Stock, $.001 ParValue 2,861,843 ClassC Common Stock, $.001 ParValue 3,121,048 ClassD Common Stock, $.001 ParValue 88,026,704 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2008 and 2007 (Unaudited) 4 Consolidated Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 (As Adjusted) 5 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2008 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Consolidating Financial Statements 23 Consolidating Statement of Operations for the Three Months Ended June 30, 2008 (Unaudited) 24 Consolidating Statement of Operations for the Three Months Ended June 30, 2007 (Unaudited) 25 Consolidating Statement of Operations for the Six Months Ended June 30, 2008 (Unaudited) 26 Consolidating Statement of Operations for the Six Months Ended June 30, 2007 (Unaudited) 27 Consolidating Balance Sheet as of June 30, 2008 (Unaudited) 28 Consolidating Balance Sheet as of December 31, 2007 (Unaudited) 29 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2008 (Unaudited) 30 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2007 (Unaudited) 31 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 5. Other Information 50 Item 6. Exhibits 50 SIGNATURES 51 2 CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions or our discussion of matters in a manner that anticipates operations, results or events in future periods. We cannot guarantee that we will achieve these plans, intentions or expectations. Because these statements apply to future events, they are subject to risks and uncertainties that could cause actual results to differ materially from those forecasts or anticipated in the forward-looking statements. These risks, uncertainties and factors include, but are not limited to: • economic conditions, both generally and relative to the radio broadcasting and media industries; • fluctuations in the demand for advertising across our various media; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience measurement methodologies; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent; • increased competition from new technologies; • the impact of our acquisitions, dispositions and similar transactions; • our high degree of leverage;and • other factors mentioned in our filings with the Securities and Exchange Commission including the factors discussed in detail in Item1A, “Risk Factors,” in our 2007 report on Form10-K. You should not place undue reliance on these forward-looking statements, which reflect our view as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June30, Six Months Ended June30, 2008 2007 2008 2007 (Unaudited) (As Adjusted – See Note 1) (As Adjusted – See Note 1) (In thousands, except share data) NET REVENUE $ 83,432 $ 82,620 $ 155,930 $ 156,660 OPERATING EXPENSES: Programming and technical 20,853 17,969 39,918 36,174 Selling, general and administrative 27,773 25,852 52,463 48,107 Corporate selling, general and administrative 17,807 8,376 24,337 16,219 Depreciation and amortization 5,171 3,667 8,835 7,383 Impairment of long-lived assets — 5,506 — 5,506 Total operating expenses 71,604 61,370 125,553 113,389 Operating income 11,828 21,250 30,377 43,271 INTEREST INCOME 130 294 331 561 INTEREST EXPENSE 15,160 18,577 32,419 36,647 EQUITY IN (INCOME) LOSS OF AFFILIATED COMPANY (29 ) 3,088 2,799 7,306 OTHER INCOME (EXPENSE), net 982 — 971 (8 ) Loss before provision (benefit) for income taxes, minority interest in income of subsidiaries and discontinued operations (2,191 ) (121 ) (3,539 ) (129 ) PROVISION (BENEFIT) FOR INCOME TAXES 9,761 (801 ) 18,659 651 MINORITY INTEREST IN INCOME OF SUBSIDIARIES 1,058 919 1,881 1,825 Net loss from continuing operations (13,010 ) (239 ) (24,079 ) (2,605 ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax 1,334 (4,832 ) (6,447 ) (5,448 ) NET LOSS $ (11,676 ) $ (5,071 ) $ (30,526 ) $ (8,053 ) BASIC AND DILUTED NET LOSS FROM CONTINUING OPERATIONS PER COMMON SHARE $ (0.13 ) $ — $ (0.24 ) $ (0.03 )* BASIC AND DILUTED NET INCOME (LOSS) FROM DISCONTINUED OPERATIONS PER COMMON SHARE $ 0.01 $ (0.05 ) $ (0.07 ) $ (0.06 )* BASIC AND DILUTED NET LOSS PER COMMON SHARE $ (0.12 ) $ (0.05 ) $ (0.31 ) $ (0.08 )* WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 98,403,298 98,710,633 98,560,790 98,710,633 Diluted 98,403,298 98,710,633 98,560,790 98,710,633 *Earnings per share amounts may not add due to rounding. The accompanying notes are an integral part of these consolidated financial statements. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30,2008 December31, 2007 (Unaudited) (As Adjusted- See Note 1) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 10,681 $ 24,247 Trade accounts receivable, net of allowance for doubtful accounts of $1,988 and $2,021, respectively 59,383 50,425 Prepaid expenses and other current assets 5,185 6,118 Deferred income tax asset 14,919 15,147 Current assets from discontinued operations 688 3,249 Total current assets 90,856 99,186 PROPERTY AND EQUIPMENT, net 50,869 44,740 GOODWILL 164,727 146,156 RADIO BROADCASTING LICENSES, net 1,152,684 1,118,747 OTHER INTANGIBLE ASSETS, net 55,734 45,418 INVESTMENT IN AFFILIATED COMPANY 47,319 48,399 OTHER ASSETS 8,167 8,573 NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS 72 152,123 Total assets $ 1,570,428 $ 1,663,342 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 3,904 $ 4,958 Accrued interest 18,200 19,004 Accrued compensation and related benefits 21,115 16,319 Income taxes payable 1,430 4,463 Other current liabilities 11,807 12,124 Current portion of long-term debt 39,297 26,004 Current liabilities from discontinued operations 977 2,704 Total current liabilities 96,730 85,576 LONG-TERM DEBT, net of current portion 704,825 789,500 OTHER LONG-TERM LIABILITIES 4,424 5,227 DEFERRED INCOME TAX LIABILITY 167,290 149,950 NON-CURRENT LIABILITIES FROM DISCONTINUED OPERATIONS — 483 Total liabilities 973,269 1,030,736 MINORITY INTEREST IN SUBSIDIARIES 2,313 3,889 STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at June 30, 2008 and December31, 2007 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 3,439,761 and 4,321,378shares issued and outstanding as of June 30, 2008 and December31, 2007, respectively 3 4 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 and 2,861,863shares issued and outstanding as of June30, 2008 and December31, 2007, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of June 30, 2008 and December31, 2007, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 88,161,704 and 88,638,576shares issued and outstanding as of June 30, 2008 and December31, 2007, respectively 88 89 Accumulated other comprehensive (loss) income (822 ) 644 Stock subscriptions receivable (1,737 ) (1,717 ) Additional paid-in capital 1,042,416 1,044,273 Accumulated deficit (445,108 ) (414,582 ) Total stockholders’ equity 594,846 628,717 Total liabilities and stockholders’ equity $ 1,570,428 $ 1,663,342 The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2008 (UNAUDITED) Convertible Preferred Stock Common StockClass A Common StockClass B Common StockClass C Common StockClass D Comprehensive Loss Accumulated Other Comprehensive Income (Loss) Stock Subscriptions Receivable Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Equity (As Adjusted – See Note 1) (In thousands, except share data) BALANCE, as of December31, 2007 $ — $ 4 $ 3 $ 3 $ 89 $ 644 $ (1,717 ) $ 1,044,273 $ (414,582 ) $ 628,717 Comprehensive loss: Net loss — $ (30,526 ) — — — (30,526 ) (30,526 ) Change in unrealized loss on derivative and hedging activities, net of taxes — (1,466 ) (1,466 ) — — — (1,466 ) Comprehensive loss $ (31,992 ) Repurchase of 187,369 shares of Class A and 1,884,860 shares of Class D — (1 ) — — (1 ) — — (2,773 ) — (2,775 ) Vesting of non-employee restricted stock — 90 — 90 Stock-based compensation expense — 826 — 826 Interest income on stock subscriptions receivable — (20 ) — — (20 ) BALANCE, as of June30, 2008 $ — $ 3 $ 3 $ 3 $ 88 $ (822 ) $ (1,737 ) $ 1,042,416 $ (445,108 ) $ 594,846 The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the Six Months Ended June 30, 2008 2007 (As Adjusted - See Note 1) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (30,526 ) $ (8,053 ) Adjustments to reconcile loss to net cash from operating activities: Depreciation and amortization 8,835 7,383 Amortization of debt financing costs 1,361 1,069 Amortization of production content — 332 Deferred income taxes 17,592 (6,983 ) Impairment of long-lived assets — 5,506 Equity in loss of affiliated company 2,799 7,306 Minority interest in income of subsidiaries 1,881 1,825 Stock-based compensation and other non-cash compensation 849 1,949 Amortization of contract inducement and termination fee (947 ) (906 ) Change in interest due on stock subscription receivable (20 ) (39 ) Effect of change in operating assets and liabilities, net of assets acquired: Trade accounts receivable, net (3,811 ) (1,822 ) Prepaid expenses and other current assets 1,525 (1,687 ) Income tax receivable — 1,296 Other assets (4,301 ) (1,595 ) Accounts payable (3,480 ) (6,322 ) Accrued interest (804 ) (31 ) Accrued compensation and related benefits 4,863 (302 ) Income taxes payable (3,033 ) 538 Other liabilities (2,453 ) 1,602 Net cash flows provided from operating activities from discontinued operations 814 13,816 Net cash flows (used in) provided from operating activities (8,856 ) 14,882 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (4,036 ) (3,879 ) Equity investments — (10,714 ) Acquisitions (70,426 ) — Purchase of other intangible assets (1,046 ) (80 ) Proceeds from sale of assets 150,224 — Deposits and payments for station purchases and other assets 161 (3,668 ) Net cash flows provided from (used in) investing activities 74,877 (18,341 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of other debt (987 ) — Repayment of credit facility (150,909 ) (27 ) Proceeds from credit facility 79,000 — Repurchase of common stock (2,775 ) — Payment of dividend to minority interest shareholders (3,916 ) (2,940 ) Net cash flows used in financing activities (79,587 ) (2,967 ) DECREASE IN CASH AND CASH EQUIVALENTS (13,566 ) (6,426 ) CASH AND CASH EQUIVALENTS, beginning of period 24,247 32,406 CASH AND CASH EQUIVALENTS, end of period $ 10,681 $ 25,980 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ 33,223 $ 36,714 Income taxes $ 5,408 $ 2,932 Supplemental Note: In July 2007, a seller financed loan of $2.6 million was incurred when the Company acquired the assets of WDBZ-AM, a radio station located inthe Cincinnatimetropolitan area. The balance as of June 30, 2008 is $17,000. The accompanying notes are an integral part of these consolidated financial statements. 7 RADIO ONE, INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (a)Organization Radio One, Inc. (a Delaware corporation referred to as “Radio One”) and subsidiaries (collectively, the “Company”) is one of the nation’s largest radio broadcasting companies and the largest broadcasting company that primarily targets African-American and urban listeners. While our primary source of revenue is the sale of local and national advertising for broadcast on our radio stations, we have recently diversified our revenue streams and have made acquisitions and investments in other complementary media properties.
